  Case 19-22715-CMB            Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03          Desc Main
                                         Document      Page 1 of 12



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                   Bankruptcy Case No. 19-22715-CMB
 5171 CAMPBELLS LAND CO., INC.,
                                                   Chapter 11
                         Debtor.

 ROBERT S. BERNSTEIN, ESQ., Plan
 Administrator,

                         Movant,

           v.

 No Respondents.

 MOTION FOR ENTRY OF AN ORDER (I) APPROVING BID PROCEDURES FOR SALE OF
THE DEBTOR’S REAL PROPERTY; (II) AUTHORIZING AND SCHEDULING AN AUCTION;
  (III) SCHEDULING A HEARING FOR APPROVAL OF THE SALE OF REAL PROPERTY
FREE AND CLEAR OF LIENS; (IV) APPROVING CERTAIN DEADLINES AND THE FORM,
   MANNER, AND SUFFICIENCY OF NOTICES; AND (V) GRANTING RELATED RELIEF

          Robert S. Bernstein, Esquire, Plan Administrator in the above-captioned Chapter 11 case (the “Plan

Administrator”) by and through his undersigned counsel, Bernstein-Burkley, P.C., files this Motion for an

Order (i) Approving Bid Procedures for Sale of the Debtor’s Real Property; (ii) Authorizing and Scheduling

an Auction; (iii) Scheduling a Hearing for Approval of the Sale of Real Property Free and Clear of Liens;

(iv) Approving Certain Deadlines and the Form, Manner, and Sufficiently of Notices; and (v) Granting

Related Relief (the “Bid Procedures Motion”), and respectfully represents as follows:

                                      JURISDICTION AND VENUE

    1. The United States Bankruptcy Court for the Western District of Pennsylvania (this “Court”) has

jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409.

    2. This matter is a “core” proceeding in accord with 28 U.S.C. § 157(b)(2).
  Case 19-22715-CMB           Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03           Desc Main
                                        Document      Page 2 of 12



   3. Sections 105 and 363 of title 11, United States Code, 11 U.S.C. §§ 101 et seq. (as amended,

“Bankruptcy Code”) and Rules 6004, and 9014 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) serve as the statutory bases for the relief requested in this Motion.

                                              BACKGROUND

   4. On July 8, 2019, 5171 Campbells Land Co., Inc. (the “Debtor”) filed its voluntary petition for relief

under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as amended, the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Western District of Pennsylvania (the

“Court”) at case no. 19-22715-CMB (the “Case”).

   5. On November 12, 2019, the Debtor filed its Chapter 11 Plan of Liquidation Dated November 12,

2019 (the “Plan”) [Doc 308] and accompanying disclosure statement (the “Disclosure Statement”) [Doc

309].

   6. On March 18, 2020, the Court entered the Default Order Confirming Debtor’s Chapter 11 Plan of

Liquidation Dated November 12, 2020 (the “Confirmation Order”) [Doc 435] and the Post-Confirmation

Order and Notice (the “Post-Confirmation Order”) [Doc 436].

   7. Pursuant to paragraph 8 of the Confirmation Order, Robert S. Bernstein, Esq. was appointed as the

Plan Administrator.

   8. The Debtor owns a parcel of vacant property located at 5171 Campbells Run Road, Pittsburgh, PA

15205 located in Robinson Township, Allegheny County, containing approximately 1.0583 acres of land at

Block and Lot 0334-G-00015 (the “Property”).

   9. As set forth in the Confirmation Order and pursuant to the Plan, the Plan Administrator has authority

to file a motion for approval of the sale of the Property.

   10. The Plan Administrator is proposing to sell the Property (the “Sale”). The Property is encumbered

by a lien held by First National Bank of Pennsylvania (“the “Bank”) and the Bank has consented to the Sale
  Case 19-22715-CMB          Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03             Desc Main
                                       Document      Page 3 of 12



and to this Motion. The property is also subject to a disputed lien in favor of L-Four L.P.. L-Four L.P. has

consented to the sale.

   11. The Plan Administrator has previously engaged Hanna Langholz Wilson Ellis (“Broker”) as a broker

to assist Plan Administrator in the Sale of the Property.

   12. As a result of the Broker’s efforts, the Plan Administrator entered into an asset purchase agreement

(the “Agreement of Sale”), through which the Plan Administrator received an offer from Hutton Pittsburgh

Campbell PA Street, LLC (the “Stalking Horse Bidder”) to purchase the Property for eight hundred and

fifty thousand dollars and 00/100 ($850,000.00) (the “Stalking Horse Bid”) pursuant to the terms and

conditions of the Agreement of Sale and received a deposit of twenty-five thousand dollars and 00/100

($25,000.00) from Stalking Horse Bidder (the “Stalking Horse Deposit”).

   13. Pursuant to the Agreement of Sale, the Stalking Horse Bidder has a termination right “(Due

Diligence Period”) for 75 days from the date of execution of the Agreement of Sale.

   14. Contemporaneously with the filing of this Bid Procedures Motion, the Plan Administrator is filing

a Motion for Entry of an Order (I) Approving Sale of Property Free and Clear of Liens and Encumbrances,

and (II) Granting Related Relief (the “Sale Motion”).

   15. Pursuant to the Sale terms, the Buyer is to pay upon the closing of the Property. The Sale of the

Property is “as is, where is” without any representations or warranties from the Debtor or the Plan

Administrator as to the quality or fitness of such real property for either its intended use or any other

purpose.

   16. By this Motion, the Plan Administrator seeks approval of the Sale of the Property at the highest

price offered by potential buyers at an Auction (hereinafter defined).

   17. If this Bid Procedure Motion is granted, the bidding procedures set forth herein shall govern the sale

of the Property contemplated in the Sale Motion.
  Case 19-22715-CMB          Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03            Desc Main
                                       Document      Page 4 of 12



                                         RELIEF REQUESTED

   18. By this Motion, the Plan Administrator seeks entry of an order (i) approving bid procedures for sale

of the Debtor’s Real Property (the “Bid Procedures”); (ii) authorizing and scheduling an auction (the

“Auction”); (iii) scheduling a hearing for approval of the sale of the Real Property (the “Sale Confirmation

Hearing”); and (iv) approving certain deadlines and the form, manner, and sufficiency of notices (the “Sale

Notice”).

   19. The Plan Administrator proposes to conduct the sale process and auction on the following timeline:

        Within three business days from the entry Plan Administrator shall serve Notice of
        of the Order approving the Bid Procedures Sale, in the form attached hereto as Exhibit
                                                  B, on all creditors and parties in interest.
        Sixty days from the entry of the Order Final Bid Deadline; deadline to object to
        approving the Bid Procedures              the Sale of the Real Property (the
                                                  “Objection Deadline”).
        Ten business days after the Bid Deadline Auction shall occur via zoom at Sale
                                                  Hearing. Bidders shall have the ability to
                                                  participate in the Auction remotely via
                                                  Court’s zoom procedures.
        Three days from the Auction               Deadline to submit notice of successful
                                                  bidder(s)


   20. The Plan Administrator believes that conducting the sale process within the timeline set forth above

and in accordance with the Bidding Procedures will provide all interested parties with sufficient time and

notice to submit bids for the purchase of the Real Property. The Auction will be scheduled to occur after

the end of the Due Diligence Period.

   21. In its business judgment, the Plan Administrator has determined that a reasonable marketing period,

as set forth by the sale process, will provide the Plan Administrator with the best opportunity to maximize

the value of the Real Property for the benefit of the bankruptcy estate.

   22. The proposed sale process is intended to maximize the value of the Real Property while limiting

additional administrative expenses incurred by the bankruptcy estate.
    Case 19-22715-CMB             Doc 564       Filed 01/12/21 Entered 01/12/21 16:35:03                      Desc Main
                                              Document      Page 5 of 12



    I.       BIDDING PROCEDURES

    23. The Bidding Procedures are intended to provide a fair, timely and competitive sale process

consistent with the timeline of the Case.

    24. The Plan Administrator requests that the Court approve the following Bidding Procedures which

shall govern the conduct of the sale of the Property:

                 (a) Solicitation Process; Distribution of Bidding Procedures. The Plan Administrator shall
         distribute (i) the Sale Notice and (ii) these Bidding Procedures (as approved by the Court) as required
         in connection with the Bid Procedures Motion and as set forth in the Notice Procedures below.
         Further, the Plan Administrator shall distribute the Sale Motion and the Bidding Procedures to those
         parties the Plan Administrator determines may have or demonstrate an interest in acquiring the
         Property.

                 (b) Potential Bidders; Due Diligence. Upon the written request of a potential bidder, the
         amount of the highest Qualified Competing Bid (as defined herein) for the Property shall be
         provided by the Plan Administrator as of the date of the request. The Plan Administrator shall afford
         each potential bidder due diligence access to the Property, to the same extent as provided to Stalking
         Horse Bidder in the Agreement of Sale, except that the due diligence period for any potential bidder
         shall extend through 5:00 PM EST on the Bid Deadline (as defined herein).

                 (c) Qualified Bidders; Qualified Bids. In order to be eligible to bid on the Property at the
         Sale Hearing, each bidder, other than the Stalking Horse Bidder, who is deemed to be a Qualified
         Bidder and having submitted a Qualified Bid, must be a “Qualified Bidder,” which is a bidder that
         has submitted a Qualified Competing Bid (as defined herein) 1. Within three (3) business days after
         the Plan Administrator receives from a potential bidder all of the materials required to be submitted
         pursuant to subparagraph (d)(i) below, the Plan Administrator shall make an initial determination,
         subject to final review, consideration and determination by the Court, whether a potential bidder is
         a Qualified Bidder and has submitted a Qualified Competing Bid. After such initial determination
         is made, and by the end of the third business day following receipt of the potential bid, the Plan
         Administrator will notify the potential bidder of the decision. Any bid that is determined by the
         Plan Administrator to be a Qualified Competing Bid (as defined below) shall be provided promptly
         to the Stalking Horse Bidder by the Plan Administrator within three business days after such
         determination is made.

                 (d) Submission of Bid. Unless otherwise agreed upon by the Plan Administrator, in order
         to be considered for status as a Qualified Bidder, a bidder must:

                          (i)     Deliver to the Plan Administrator (Robert S. Bernstein, Esquire, 707 Grant
                  Street,     Suite    2200,     Gulf    Tower,      Pittsburgh,   PA      15219      (email:
                  rbernstein@bernsteinlaw.com)) so as to be received within sixty (60) days of the Court’s

1
 For the avoidance of doubt, the Bank shall also be deemed a qualified bidder and shall not be required to submit the deposit to
participate in the Auction.
Case 19-22715-CMB      Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03             Desc Main
                                 Document      Page 6 of 12



          entry of an order approving the Bid Procedures t (“Bid Deadline”), a written offer for the
          Property at a price equal or exceeding the Minimum Overbid (as hereinafter defined) and
          accompanied by the following (“Qualified Competing Bid”):

                         (A) An executed version of the Agreement of Sale, modified so that (w) the
                 Qualified Bidder shall be appropriately identified as the Buyer, (x) the Purchase Price
                 thereunder shall be the Qualified Competing Bid of such Qualified Bidder; (y) any
                 credit bid by a secured creditor that may be permitted by the Court shall nevertheless
                 be paid in sufficient cash to pay, in addition to all costs required by the Bid
                 Procedures Order and after the return of the Deposit to the Stalking Horse Bidder as
                 provided in the Agreement of Sale, the maximum amount of the Break-Up Fee as an
                 administrative expense (with any remaining balance of such maximum amount to be
                 returned upon the Court's determination of the allowable Break-Up Fee), and (z)
                 there shall be no Break-Up Fee except as provided for in this Motion in favor of the
                 Stalking Horse Bidder, subject to final approval by the Court . In the event that the
                 bidder submits an executed Agreement of Sale with any permitted changes to the
                 form of Agreement of Sale as hereinabove provided, those terms must be noted in
                 redline in the executed version of the Agreement of Sale submitted by the bidder;

                         (B) Proof, in a form satisfactory to the Plan Administrator, of the bidder’s
                 financial ability to consummate its offer to purchase the Property. NO FINANCING
                 CONTINGENCIES WILL BE PERMITTED;

                         (C) To the Plan Administrator’s satisfaction (i) fully disclose the identity of
                 each individual or entity that will be bidding for the Property or otherwise
                 participating in connection with the Transaction, and (ii) the terms of any such
                 participation, and if an entity has been formed for the purpose of acquiring the
                 Property, the parties that will bear liability for any breach of such entity;

                         (D) An earnest money deposit of $25,000.00 (“Qualified Bidder Deposit”)
                 by cashier’s or certified check (made payable to the Plan Administrator) or wire
                 transfer of immediately available funds;

                         (E) A written acknowledgement by such Qualified Bidder that it agrees to
                 the terms of the Bidding Procedures.

                 (ii)   Submit a bid in the minimum amount of Nine Hundred Thousand Dollars and
          00/100 ($900,000.00) (“Minimum Overbid”) to be considered.

                  (iii) Not request and waive any claim of the Qualified Bidder to any Break-Up
          Fee, or similar type of payment.

          (e) Denial of “Qualified Bidder” Status to Non-Conforming Bids. Subject to final
   determination by the Court, at the Plan Administrator’s discretion, the Plan Administrator may
   decline to accept as Qualified Competing Bids any bids that do not substantially conform to the
   foregoing requirements and any other procedures set forth in the Bidding Procedures Order,
   provided that the bid in question equals or exceeds the Minimum Overbid. The Plan Administrator
Case 19-22715-CMB        Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03             Desc Main
                                   Document      Page 7 of 12



   shall have the right to negotiate with any bidder with respect to clarification or enhancement of any
   bid. Any Qualified Bidder shall also have the right to challenge any bid, except the Stalking Horse
   Bidder’s Qualified Bid under the Agreement of Sale or as otherwise made in excess thereof in
   accordance with the terms hereof, as being designated a Qualified Bid by filing an Objection to
   Qualified Bidder Status with the Court prior to the Sale Hearing.

          (f) Bid Deadline; Reporting of Qualified Competing Bids. All Qualified Competing Bids
        must be submitted to the Plan Administrator so as to be received not later than the Bid
        Deadline. If the Plan Administrator does not receive any Qualified Competing Bids by the
        Bid Deadline, Plan Administrator shall promptly report the same to the Stalking Horse Bidder
        and the Court.
          (g) Participation in Auction; Successful Bidder. If one or more Qualified Competing Bids
   are received, an auction (“Auction”) will be conducted at the Sale Hearing via Zoom. Only a
   Qualified Bidder that has submitted a Qualified Competing Bid(s) will be eligible to participate in
   the Auction. The bidding at the Auction shall start at the Minimum Overbid. Competing bidders,
   including Stalking Horse Bidder, may submit bids for the Property in excess of the Minimum
   Overbid, provided that such bids are in increments of twenty-five thousand dollars and 00/100
   ($25,000.00) and are Qualified Competing Bids. The Court shall select the highest Qualified
   Competing Bid(s) (“Successful Bid”) from the Qualified Bidder(s) (“Successful Bidder”). The
   Auction shall be conduction

           (h) Loss of Deposit. If the failure by the Successful Bidder to consummate the purchase
   is the result of such Successful Bidder’s breach of, or default or failure to perform under any
   Successful Bidder sale documents or the terms of these Bidding Procedures (such bidder being a
   “Defaulting Bidder”), such Defaulting Bidder’s Qualified Bidder Deposit shall be forfeited to the
   Plan Administrator and the Plan Administrator shall thereupon have the right to assert all rights and
   remedies provided under applicable law, including but not limited to, specific performance.

           (i) Late Bids. A bid submitted after the Bid Deadline or that is not a Qualified Competing
   Bid will not be considered for any purpose unless an order of the Bankruptcy Court is entered
   directing that such bid be considered, and neither the Plan Administrator nor any other person will
   have any obligation to seek such an order from the Bankruptcy Court.

           (j) Return of Deposit. Except as provided herein, all deposits shall be returned to each
   bidder not selected by the Plan Administrator as the Successful Bidder no later than five (5) business
   days following the substantial consummation of the sale to the Successful Bidder, except for the
   Back-up Bidder (as defined below).

          (k) Back-Up Bidder. If an Auction is conducted, the party with the next highest and best
   Qualified Competing Bid, as determined by the Court, shall serve as a back-up bidder (“Back-Up
   Bidder”) and keep such bid open and irrevocable until the closing of the Sale transaction with the
   Successful Bidder. The Back-Up Bidder’s deposit will be returned by no later than the fifth (5th)
   business day after the closing of the Sale transaction with the Successful Bidder. The Stalking Horse
   Bidder shall be deemed to be a Qualified Bidder for purposes of selecting the Back-Up Bidder, in
   accordance with the terms of the Agreement of Sale. Following the Sale Hearing, if the Successful
   Bidder fails to consummate an approved Sale because of (a) the failure of a condition precedent
   beyond the control of either the Plan Administrator or the Successful Bidder or (b) a breach or failure
  Case 19-22715-CMB           Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03              Desc Main
                                        Document      Page 8 of 12



       to perform on the part of such Successful Bidder, the Back-Up Bidder will be deemed to be the new
       Successful Bidder, and the Plan Administrator will be authorized to consummate the Sale with the
       Back-Up Bidder without further Court order. If the sale is not concluded with a Successful Bidder,
       and there are no remaining Back-Up Bidders that are willing to consummate the sale of the Property
       shall be sold to the Stalking Horse Bidder as provided in the Agreement of Sale.

               (l) First National Bank of Pennsylvania’s Credit Bid. The First National Bank of
       Pennsylvania’s rights to credit bid shall be preserved. In the event of such credit bid, it shall contain
       sufficient cash to pay the expenses of sale (including counsel fees and broker commission), as well
       as the Estate’s share of any closing costs.



   25. In determining whether a sale satisfies the business judgment standard, courts in the Third Circuit

require: (a) that there be sound business judgment reasons for the sale; (b) accurate and reasonable notice

of the sale; (c) that the sale yield a fair and reasonable price; and (d) that the parties have acted in good-

faith. In re Titusville Country Club, 128 B.R. 396, 399 (Bankr. W.D. Pa 1991). This Court may additionally

grant the relief requested herein under § 105(a) of the Bankruptcy Code under equitable common law

doctrines, providing, in relevant part, that “[t]he court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

   26. Sound business reasons exist to justify a sale of the Property. The proceeds to be generated by the

Sale of the Property will provide satisfaction of the secured claim of the Bank. Additionally, any additional

proceeds from the Sale will contribute to the funds generated to pay ongoing administrative expense and

creditors through the Plan.

   27. Bankruptcy Rule 6004(f) provides that “[a]ll sales not in the ordinary course of business may be by

private sale or by public auction.” The paramount goal of any proposed sale of the Debtor’s property is to

maximize the value of the sale proceeds received by the bankruptcy estate. See Official Committee of

Unsecured Creditors of Cybergenics Corp. v. Chinery, 330 F.3d 548, 573 (3d Cir. 2003) (the debtor has the

“fiduciary duty to maximize the value of the bankruptcy estate”).
  Case 19-22715-CMB          Doc 564     Filed 01/12/21 Entered 01/12/21 16:35:03             Desc Main
                                       Document      Page 9 of 12



   28. Courts uniformly recognize that procedures intended to enhance competitive bidding are consistent

with the goal of maximizing the value received by the estate and therefore are appropriate in the context of

bankruptcy sales. See, e.g., Official Committee of Subordinated Bondholders v. Integrated Resources, Inc.

(In re Integrated Resources, Inc.), 147 B.R. 650, 659 (S.D.N.Y. 1992); In re Financial News Network, Inc.,

126 B.R. 152, 156 (S.D.N.Y. 1991).

   29. The implementation of competitive bidding procedures to facilitate the sale of a debtor’s estate

outside of the ordinary course of business have been approved by bankruptcy courts in this District as a

means of ensuring that such sale will generate the highest and best return for a debtor’s estate. See e.g., In

re R.E. Gas Development, LLC., No. 18-22032 (JAD) [Doc. No. 370] (Bankr. W.D. Pa. June 29, 2018); In

re Max & Erma’s Rest., Inc., Case No. 09-27807-MBM (Bankr. W.D. Pa July 22, 2010).

   30. The Plan Administrator submits that the Bidding Procedures set forth above establish the parameters

under which the value of the Real Property may be established and maximized at the Auction. The proposed

Bidding Procedures will enhance competitive bidding; therefore, such procedures will increase the

likelihood that the Plan Administrator will receive the greatest possible consideration for the Real Property

by ensuring a competitive and fair bidding process.

   II.     BREAK UP FEE

   31. The Agreement of Sale contains provisions for a break-up fee in the amount of Twenty-Five

Thousand Dollars ($25,000.00) (the “Break-Up Fee”).

   32. The Agreement of Sale, including the Break-Up Fee, was negotiated by the Plan Administrator and

Stalking Horse Bidder at arms’ length and is not tainted by self-dealing or manipulation. The Stalking Horse

Bidder has advised the Plan Administrator, and the Plan Administrator reasonably believes that, without

the Break-Up Fee, the Stalking Horse Bidder would not have agreed to make an offer to purchase the Real

Property as provided in the Agreement of Sale.
  Case 19-22715-CMB           Doc 564 Filed 01/12/21 Entered 01/12/21 16:35:03                Desc Main
                                     Document    Page 10 of 12



   33. The payment of the Break-Up Fee is reasonable based upon the third party expenses and costs

incurred by the Stalking Horse Bidder in connection with the Real Property and the Agreement of Sale and

the transactions contemplated thereby, including due diligence efforts and the reasonable.

   34. Further, the Minimum Overbid is set at $50,000.00 above the Stalking Horse Bid. Thus, to the extent

that the Stalking Horse Bidder is not ultimately the Successful Bidder, the $25,000.00 Break-Up Fee will

leave at least an additional $25,000.00 of net proceeds for the estate above the Stalking Horse Bid.

   35. Approval of the Bid Procedures Order requires a determination that the Stalking Horse Bidder shall

have the right to payment of the Break-Up Free as an administrative claim under Section 503 of the

Bankruptcy Code. See In re O’Brien Environmental Energy, 181 F.3d 527 (3d Cir. 1999).

   36. Accordingly, the debt must (i) arise from a post-petition transaction giving rise to the claim, (ii)

provide a benefit to the estate, and (iii) be necessary to preserve the value of the assets. See O’Brien, 181

F.3d at 527.

   37. The Plan Administrator submits that the applicable standard in the Third Circuit is met inasmuch as

the Stalking Horse Bidder has given him a starting bid for a potential Auction and has provided the best

opportunity for competitive bidding for the sale of the Real Property.

   38. Accordingly, the Plan Administrator requests approval of the allowance and payment of the Break-

Up Fee in full as it provides the benefit required under O’Brien, supra, by enabling the Plan Administrator

to realize the highest and best price for the Real Property.

   39. If the Stalking Horse Bidder is not the Successful Bidder at the Auction, the Plan Administrator will

give prompt notice to the Stalking Horse Bidder of the Successful Bidder (including, if applicable, any

Back-Up Bidder), together with the date of the closing scheduled with the Successful Bidder.

   40. If the Stalking Horse Bidder is not the Successful Bidder, the Plan Administrator requests

authorization to pay the Break-Up Fee in full within fourteen (14) days of the closing.
  Case 19-22715-CMB           Doc 564 Filed 01/12/21 Entered 01/12/21 16:35:03                  Desc Main
                                     Document    Page 11 of 12



   III.    NOTICE PROCEDURES

   41. Bankruptcy Rule 6004(f) provides that “[a]ll sales not in the ordinary course of business may be by

private sale or by public auction.” The paramount goal of any proposed sale of the Debtor’s property is to

maximize the value of the sale proceeds received by the bankruptcy estate. See Official Committee of

Unsecured Creditors of Cybergenics Corp. v. Chinery, 330 F.3d 548, 573 (3d Cir. 2003) (the debtor has the

“fiduciary duty to maximize the value of the bankruptcy estate”).

   42. Courts uniformly recognize that procedures intended to enhance competitive bidding are consistent

with the goal of maximizing the value received by the estate and therefore are appropriate in the context of

bankruptcy sales. See, e.g., Official Committee of Subordinated Bondholders v. Integrated Resources, Inc.

(In re Integrated Resources, Inc.), 147 B.R. 650, 659 (S.D.N.Y. 1992); In re Financial News Network, Inc.,

126 B.R. 152, 156 (S.D.N.Y. 1991).

   43. The Plan Administrator submits that the continued marketing conducted by the Broker and the

deadlines set forth above establish the parameters under which the value of the Real Property may be

established and maximized at the Auction.

   44. Under Fed. R. Bank. P. 2002(a), (c), (d) and (k), the clerk or some other person as the Court may

direct is required to notify the debtor, the trustee, all creditors, and indenture trustees of the proposed sale

of real property, including a disclosure of the time and place of any public sale, the terms and conditions of

the sale, and the deadline for filing any objections.

   45. The Plan Administrator requests approval of the Sale Notice substantially in the form attached to

the Motion as Exhibit B. Within three business days after entry of an order approving this Sale Notice (the

“Sale Notice Order”), the Plan Administrator shall serve or caused to be served by first-class the Sale

Notice, upon: (i) the United States Trustee for the Western District of Pennsylvania; (ii) the Stalking Horse

Bidder, (iii) all parties that are known to have asserted a security interest, lien, interest or claim in the
  Case 19-22715-CMB           Doc 564 Filed 01/12/21 Entered 01/12/21 16:35:03                    Desc Main
                                     Document    Page 12 of 12



Property; (iv) all applicable state and local taxing authorities and regulatory agencies, (v) all parties the Plan

Administrator has determined have demonstrated an interest in the Property and financial capability to

consummate the sale; and (vi) all creditors and parties in interest identified on the creditor mailing matrix.

    46. The Plan Administrator submits that Sale Notice constitutes adequate and reasonable notice of the

key dates and deadlines for the Sale, including the bid deadlines, Auction, objection deadlines, and the Sale

Hearing.

    47. The Plan Administrator reserves its rights to modify these deadlines and/or procedures in its

reasonable business judgment, in any manner that will best promote the goals of the bidding process, or

impose, at or prior to the Auction, additional customary terms and conditions on the Sale of the Property,

including, without limitation, adding procedural rules that are reasonably necessary or advisable under the

circumstances for conducting the Auction.

    WHEREFORE, the Plan Administrator requests entry of an order, in substantially the same form as

attached hereto, (i) authorizing and scheduling an auction; (ii) authorizing payment of Break-Up Fee if the

Stalking Horse Bidder is not the Successful Bidder, (iii) authorizing the Sale of the Debtor’s Property

pursuant to the Debtor’s Plan; and (iv) approving certain deadlines and the form, manner, and sufficiency

of notices.

                                                        Respectfully submitted,

                                                        BERNSTEIN-BURKLEY, P.C.

Dated: January 12, 2021                                 By:/s/ Sarah E. Wenrich
                                                        Sarah E. Wenrich, Esq.
                                                        PA I.D. No. 325834
                                                        707 Grant Street, Suite 2200
                                                        Pittsburgh, PA 15219
                                                        Telephone: (412) 456-8100
                                                        Facsimile: (412) 456-8135
                                                        swenrich@bernsteinlaw.com
                                                        Counsel to the Plan Administrator, Robert S.
                                                        Bernstein, Esq.
